        Case 1:19-cv-10578-AJN-SDA Document 79 Filed 09/17/20 Page 1 of 5




                                                                                                    Ashu Shukla
                                                                                                         Plaintiff
                                                                                          202 Salem CT, Apt#11
                                 9/17/2020
                                                                                             Princeton, NJ 08540
                                                                                         ashu.shukla@gmail.com
                                                                                               T # 917-488-6143
Date: 09/16/2020


VIA USDC ECF


To,
HON. Judge Stewart D. Aaron,
U.S. District Court, Southern District of New York,
500 Pearl Street,
New York, New York 10007


Re:    Shukla vs. Deloitte Consulting LLP
       Index No.: 1:19-cv-10578-AJN-SDA

       Re: Question on legal remedies available to the plaintiff if the court denies any of
           plaintiff’s legitimate claims

Hon. Judge Stewart Aaron,


         As you may know, I am the plaintiff on the Shukla vs. Deloitte case at SDNY case# 1:19-
cv-10598-AJN. Plaintiff is a law abiding individual and has a very high regard for government,
laws and institutions that safeguard society. Plaintiff is specially fascinated with the rich history
of the Southern District of New York (SDNY) Federal Court, and has a high regard for the Judges,
Court staff and personnel.


         For the past several months, defendant has continued their scheme to maintain an illegal
control over the plaintiff. Defendant’s use of biochemical / medical manipulation devices against
the plaintiff1, is an example of such misconduct.


         1
             In future, Plaintiff intends to file a motion for temporary restraining order / preliminary injunction for
defendant’s illegal use of biochemical / medical devices on the plaintiff.
       Case 1:19-cv-10578-AJN-SDA Document 79 Filed 09/17/20 Page 2 of 5

The Honorable Stewart D. Aaron, U.S.D.J.
September 16th 2020


        Based on the recent filings by the plaintiff and the immediate Judgements entered by the
court, plaintiff is concerned that defendant may consider judgements entered by the court as a
favorable signal to further their malicious scheme of maintaining an illegal control over plaintiff
and support their business cycle. Since the court has denied plaintiff’s previous requests, and since
plaintiff is at the mercy of this court in future, plaintiff intends to further analyze issues at hand by
an example.


Plaintiff’s Hostile Work Environment Claim Based on Race:


        On June 15th 2020, the court granted plaintiff a right to file an amended complaint. The
court identified various technical discrepancies in plaintiff’s complaint, which plaintiff intends to
correct on his amended complaint. One such technical discrepancy identified by the court was
plaintiff’s hostile work environment claim based on race. Within two weeks of court’s order, on
06/29/2020, plaintiff notified the court of the disproportionately heavy workload assigned to him
(doc# 49-2, Page# 5) with racial animus. Plaintiff was given the workload of ‘two fulltime
employees’ on a project where plaintiff had no industry experience and no formal training. As a
matter of fact, in February 2018, more than 2.5 years ago, plaintiff submitted a written notification
about this issue to HR (ref. doc# 49-3, Page# 39 - 41), however, the regulatory body within
Deloitte – Talent Relations – led by Jonna Rohde - retaliated against the plaintiff by (a) issuing a
malicious letter of reprimand, (b) not interviewing the witnesses identified by the plaintiff, (c)
inaccurately paraphrasing plaintiff’s account of events, (d) inaccurately claiming that plaintiff
wants to rescind this complaint etc.


        As you may know, at the pleading stage, plaintiff is not required to “demonstrate” or
“establish” discrimination; he is required only to plead a claim upon which relief could be granted.
See, e.g., Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir.2007). Previously, the
Second Circuit has held that the assignment of “a disproportionately heavy workload” can
constitute an adverse employment action. Feingold, 366 F.3d at 152–53. Also, Vega v. Hempstead
801 F. 3d 72 (2nd Cir 2015)




                                               Page 2 of 5
       Case 1:19-cv-10578-AJN-SDA Document 79 Filed 09/17/20 Page 3 of 5

The Honorable Stewart D. Aaron, U.S.D.J.
September 16th 2020


       Here, in addition to the disproportionately heavy workload, plaintiff in his third amended
complaint alleges that (a) he was threatened with termination and deportation, (b) he was
deliberately released from projects and was intentionally given a poor performance rating, (c) he
was intentionally made to wait for weeks to start a new assignment based on his visa limitation.


       Further, plaintiff alleges that his white supervisors and colleagues (a) released him from
projects and sent him on projects where he was destined not to be hired, (b) accused the plaintiff
of buying an airplane ticket without approval, (c) accused the plaintiff with impermissible bias of
inadvertently touching the behind of a 62-year old woman, (d) treated the female accuser more
favorably than the plaintiff, (e) replaced the plaintiff with a white employee more than once, and
(f) sabotaged plaintiff’s personnel file. Plaintiff was subjected to different standards of workplace
environment while his white supervisors and colleagues were not.


       In addition, plaintiff also alleges that he was subjected to a constant drumbeat of ridicule,
(a) that his white supervisors and colleagues made racially insensitive remarks - plaintiff was
called “deplorable” and “expendable Indian” - while his white colleagues were not, (b) that his
white colleagues received favorable performance evaluations while plaintiff did not, (c) that his
white colleagues were not restricted on seeking new client projects while several of plaintiff’s
applications were rejected with reason ‘Project Closed Not Selected’, (d) that his white colleagues
were not subjected to recruitment fraud and technically not forced to leave the country while the
plaintiff was, (e) that similarly situated employees did not have to go through the ordeal of getting
released multiple times from multiple projects while the plaintiff was.


       Plaintiff further alleges that the above mentioned racially insensitive actions, including
comments by his colleagues, distressed him emotionally. The sequence and timing of these events,
close to plaintiff’s adverse employment action, such as his termination, combined with their
threats, humiliations and circumstances were sufficient to create a workplace atmosphere that was
permeated with discriminatory intimidation; and steadily intensifying drumbeats of insult and
ridicule were sufficiently severe or pervasive to alter the conditions of plaintiff’s work
environment and employment with the defendant.



                                             Page 3 of 5
        Case 1:19-cv-10578-AJN-SDA Document 79 Filed 09/17/20 Page 4 of 5

The Honorable Stewart D. Aaron, U.S.D.J.
September 16th 2020


        Earlier, Federal Courts in New York have established that “[A]llegations of a heavier
workload alone can support a viable hostile work environment claim” if the “plaintiff was
subjected to ‘disproportionately burdensome work assignments.’ ” Wilson v. Family Dollar Stores
of New York, Inc., No. CIV A CV-06-639 (DGT), 2008 WL 4426957, at *8 (E.D.N.Y. Sept. 25,
2008) (quoting Garone v. UPS, 436 F. Supp. 2d 448, 467 (E.D.N.Y. 2006)), aff’d, 374 F. App’x
156 (2d Cir. 2010); see also Raniola v. Bratton, 243 F.3d 610, 621 (2d Cir. 2001). A reasonable
employee could find that the assignment of a disproportionate workload altered her employment
conditions “for the worse.” Patane, 508 F.3d at 113.


        As a comparative case, at the same Court, SDNY, during similar time frame, [Ref.
Sanderson v. Leg Apparel et al, 2020 WL 3100256 (SDNY June 11, 2020)], the court held that
while “[s]tanding alone, these allegations might fail to plead that a plaintiff was subjected to an
objectively hostile work environment” but that “together with the allegations that he was assigned
a disproportionately heavy workload, Sanderson has pleaded that he faced an objectively hostile
work environment.” Finally, the court determined that plaintiff plausibly alleged that he
subjectively perceived his environment as hostile noting that plaintiff’s amended complaint “teems
with allegations that his colleagues’ racially insensitive actions distressed him emotionally.” Thus,
plaintiff’s claims on this matter are comparable to recent court judgements.


        However, since this court has previously entered favorable decisions for the defendant, the
plaintiff is worried that this court may potentially again overlook facts in plaintiff’s amended
complaint 2, and wrongfully deny plaintiff’s hostile work environment case based on his race.




2
  This possibility may arise due to two reasons (a) Joanna Rohde, prime accused on the case, and her talent relations
department, which concealed information and wrongfully investigated plaintiff’s matters, may further use their
privilege to interfere with court’s independent decision making, and (b) the defendant’s ability to access the legal
system such as to restrict employee access to courts.



                                                    Page 4 of 5
               Case 1:19-cv-10578-AJN-SDA Document 79 Filed 09/17/20 Page 5 of 5

      The Honorable Stewart D. Aaron, U.S.D.J.
      September 16th 2020
               Since the plaintiff has previously tried to establish that this court has (a) overlooked facts
      in plaintiff’s second amended complaint (SAC), (b) inserted facts that were not stated in SAC, (c)
      presented judgements on issues that were not identified by the defendant on their motion to
      dismiss, (d) ignored plaintiff request for the involvement of SDNY District Attorney, plaintiff
      intends to directly write to the court to identify that there is no middle ground on such issues; and
      if the plaintiff meets the minimal plausible pleading standards as directed by the Second Circuit in
      Littlejohn v. City of New York (2nd Cir. 2015), this court must enter a judgement in favor of the
      plaintiff.


               Furthermore, given the above issues, plaintiff denied consent to this court in adjudicating
      defendant’s motion to dismiss plaintiff’s third amended complaint. However, this court has
      cleverly reassigned this motion back on to itself, and now the plaintiff is worried that this court
      might take an offense for plaintiff’s raising such issues.


               Plaintiff currently has knowledge that interlocutory appeals to a higher court (appeals
      court) are not allowed in such circumstances, and the plaintiff could be knowingly made to wait
      for another two or more years before he could appeal, however, the plaintiff would like to directly
      ask this court to provide the plaintiff with a list of legal remedies available to the plaintiff if the
      court again denies plaintiff’s legitimate claims such as the hostile work environment claim stated
      above.

ENDORSMENT: The Court cannot provide Plaintiff with legal advice. Plaintiff
once again is encouraged to consult with the NYLAG Pro Se Clinic. SO
ORDERED.                                                                                         Sincerely,
Dated: 9/17/2020                                                                               Ashu Shukla
                                                                                                   Plaintiff
                                                                                                09/16/2020




      (cc) Defendant Attorneys via ECF & Mail




                                                     Page 5 of 5
